Title: From James Madison to James Madison, Sr., 17 November 1794
From: Madison, James
To: Madison, James, Sr.


Dear & Hond Sir
Philada. Novr. 17. 1794
I now inclose the letter omitted in my last. We have not had the pleasure of a single line from Orange since yours recd. just before leaving Berkeley. I hope it will not be long before our expectation is gratified on this point; and that you will be able to tell us all that we wish in favor of the re-establishment of my mothers health and the continuation of your own. I shall be glad also to have a word added with respect to matters at my two Farms. In my last I informed you of my having sent 1 ½ bushls. of Clover seed for the field at Sawney’s where Wheat was sowed among Corn. The barrel containing it, with another containing 112 lb. Sugar for you were consigned to Mr. Anderson. I hope both will have arrived safe.
The Senate have not yet a Quorum, and of Course the business of the Session can hardly be said to be commenced, nothing being done, but some small matters in the H. of Reps. which made a Quorum the 2d. day. The army sent agst. the Insurgents is announced to be on the return, the object of their destination being accomplished. The accounts from Europe shew more & more the irres[is]tible force of the French armies & the distresses of their combined Enemies. From England the information tho’ not decisive is favorable to the views of this Country. Not a word official or private is yet come to hand from Col. Monroe. The enthusiastic reception given him by the Natl. Convention was communicated thro’ the foreign Newspapers. Wheat has been as high as 12/6. It is now about 12/. where the weight & quality are good. Did Fraily attend according to promise and what has been done towards the Mill? I hope at least that a legal commencement of the work has not failed. Yr. Affee. son
Js. Madison Jr
